Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00590-CV

                   John R. HALL, D.O. and South Texas Spinal Clinic, P.A.,
                                        Appellants

                                               v.

                                      Julian VASQUEZ,
                                           Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-22025
                       Honorable Cathleen M. Stryker, Judge Presiding

          BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and the cause is REMANDED to the trial court for further proceedings consistent
with this opinion. Costs of the appeal are taxed against appellee Julian Vasquez.

       SIGNED February 13, 2019.


                                                _____________________________
                                                Rebeca C. Martinez, Justice